Exhibit 10.2

FIRST AMENDMENT TO

PROMISSORY NOTE

THIS FIRST AMENDMENT TO PROMISSORY NOTE (the “Amendment”), executed as of the
17th day of August, 2009, but effective for all purposes as of the 15th day of
May, 2009, is made by and between CECO ENVIRONMENTAL CORP., a Delaware
corporation (“Company”), and ICARUS INVESTMENT CORP., an Ontario corporation
(“Holder”).

RECITALS

A. The Company executed a Promissory Note dated May 15, 2009 in the principal
amount of USD $3,000,000, payable to Holder (the “Note”), which the parties
intended to be a secured promissory note.

B. The Company and Holder desire to amend the Note (i) to provide and confirm
that the Note is in fact secured by that certain Security Agreement dated
August 14, 2008 among Holder, the Company and certain subsidiaries of the
Company, as amended by that certain First Amendment to Security Agreement dated
of even date herewith (as amended, the “Security Agreement”), (ii) to clarify
the subordinated status of the indebtedness evidenced by the Note, and (iii) and
to make such other revisions as further provided herein.

AGREEMENT

NOW, THEREFORE in consideration of the foregoing premises and the mutual
covenants contained herein, and for other valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:

Section 1. Amendments.

(a) Section 1 (Maturity) of the Note is hereby amended by deleting the first
Section 1(ii) in its entirety and replacing such with the following: “(ii) six
months after payment of the Superior Debt (as defined in Section 11)”.

(b) The reference to “Lender” in the last sentence of Section 2 (Interest) of
the Note is hereby amended by substituting a reference to “the Company” for such
reference to “Lender” where “Lender” appears therein.

(c) Section 6 (Prepayment) of the Note is hereby amended by deleting the
original provision in its entirety and replacing such provision with a new
Section 6, which shall read as follows:

“6. Prepayment. The Company, at its option and without any premium, may prepay
in whole or in part the balance of this Note at any time, subject to the terms
of Section 3 herein and the Subordination Agreement (as defined in Section 11).
Any prepayment shall include interest to the date it is made. No partial
prepayment will postpone the due date or affect the amount of the next scheduled
payment.”

(d) The Note is hereby amended by adding the following new Section 11 thereto:

“11. Subordination. Notwithstanding anything herein to the contrary, (i) the
obligations evidenced by this Note are subordinated to the prior payment in full
of the Senior Obligations (as defined in the Subordination Agreement hereinafter

 

 

FIRST AMENDMENT TO PROMISSORY NOTE    PAGE 1



--------------------------------------------------------------------------------

referred to) (the “Superior Debt”) pursuant to, and to the extent provided in
the Subordination Agreement, dated as of August 14, 2008 (as amended, restated,
supplemented or modified from time to time, the “Subordination Agreement”) in
favor of Fifth Third Bank (together with its successors and assigns, and the
other holders, if any, of the Senior Obligations identified therein, the “Senior
Lender”) and (ii) the rights of the holder of this Note hereunder are subject to
the limitations and provisions of the Subordination Agreement. In the event of
any conflict between the terms of the Subordination Agreement and the terms of
this Note, the terms of the Subordination Agreement shall govern.

Notwithstanding anything to the contrary contained herein, the parties
acknowledge and agree the Senior Lender has agreed that, so long as the Company
is not then in default of Company’s covenants contained in the Credit Agreement,
the Note may be prepaid, in whole or in part, at any time without Senior
Lender’s consent in accordance with Section 6 herein and the Subordination
Agreement.”

(e) The Note is hereby amended by adding the following new Section 12 thereto:

“12. Security. This Note is secured by the Security Agreement dated as of
August 14, 2008, as amended by the First Amendment to Security Agreement dated
as of August 17, 2009 (as amended, the “Security Agreement”). This Note, the
Security Agreement and any and all other agreements presently existing or
hereafter entered into which evidence and/or secure any indebtedness from the
Company to Holder in connection with this Note or the Security Agreement, other
than (i) that certain Registration Rights Agreement between Holder and the
Company dated August 14, 2008, and (ii) any equity or equity related rights
(including obligations pertaining to any conversion rights) under that certain
Subordinated Convertible Promissory Note dated August 14, 2008, as amended,
shall hereinafter be collectively referred to as the “Loan Documents.” The
terms, covenants, conditions, provisions, stipulations and agreements of the
Loan Documents are hereby made a part of this Note, to the same extent and with
the same effect as if they were fully set forth herein. The Company does hereby
covenant to abide by and comply with each and every term, covenant, condition,
provision, stipulation and agreement set forth in the Loan Documents.”

Section 2. Miscellaneous.

(a) Continuing Effectiveness. All terms and provisions of the Note, except as
expressly modified herein, shall continue in full force and effect, and the
Company hereby confirms each and every one of its obligations under the Note as
amended herein. The indebtedness evidenced by the Note is continuing
indebtedness, and nothing herein shall be deemed to constitute a payment,
settlement or novation of the Note, or release or otherwise adversely affect any
lien, mortgage, or security interest securing such indebtedness or any rights of
the Holder against any party.

 

 

FIRST AMENDMENT TO PROMISSORY NOTE    PAGE 2



--------------------------------------------------------------------------------

(b) Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without regard to
principles of conflicts of law.

[SIGNATURE PAGE TO FOLLOW]

 

 

FIRST AMENDMENT TO PROMISSORY NOTE    PAGE 3



--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above, effective as of May 15, 2009.

 

“Company” CECO ENVIRONMENTAL CORP. By:  

/s/ Dennis W. Blazer

  Dennis W. Blazer, Vice President and CFO “Holder” ICARUS INVESTMENT CORP. By:
 

/s/ Phillip DeZwirek

Its:  

President